Citation Nr: 9924094	
Decision Date: 08/25/99    Archive Date: 08/27/99

DOCKET NO.  95-38 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased rating for post traumatic 
stress disorder, currently rated as 30 percent disabling.  

2.  Entitlement to service connection for a cardiovascular 
disability, claimed as secondary to service connected post 
traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Kentucky Division of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
August 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1994 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran's claim for an increased 
rating for post traumatic stress disorder, at the time rated 
30 percent disabling.  He filed a timely notice of 
disagreement, initiating this appeal.  

The veteran's claim for an increased rating for post 
traumatic stress disorder was initially presented to the 
Board in September 1997, at which time it was remanded for 
additional development.  It has now been returned to the 
Board.  

In a November 1997 rating decision, the RO denied the 
veteran's claim for service connection for a cardiovascular 
disability, claimed as secondary to post traumatic stress 
disorder.  The veteran filed a timely notice of disagreement 
on this issue, and perfected his appeal with a timely VA Form 
9.  This issue is also now before the Board.  



FINDINGS OF FACT

1.  The veteran is service connected for post traumatic 
stress disorder.  

2.  The veteran's post traumatic stress disorder is 
manifested by nightmares, anxiety, and depressed mood, and 
results in severe impairment of his ability to maintain 
effective or favorable personal relationships.  

3.  The preponderance of the evidence establishes that the 
veteran's coronary artery disease is proximately due to or 
results from post traumatic stress disorder.  


CONCLUSIONS OF LAW

1.  An increased rating, to 70 percent and no higher, is 
warranted for the veteran's post traumatic stress disorder.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.321, 4.3, 4.7, 4.14, 4.130, Diagnostic Code 9411 (1998)

2.  Service connection for coronary artery disease is 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.303, 3.304, 3.310 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

In May 1994, the veteran filed a claim for an increased 
rating for his service connected post traumatic stress 
disorder, at the time rated as 30 percent disabling.  

A June 1994 VA examination was afforded the veteran.  He 
reported symptoms including nervousness, nightmares, 
flashbacks, insomnia, exaggerated startle response, and 
irritability since his return from Vietnam.  Objective 
examination revealed an anxious mood.  He displayed a 
relevant, logical, and coherent thought content, with no 
evidence of delusions.  Recurrent thoughts of suicide and 
homicide were reported, but the veteran denied any intent to 
act on those thoughts.  He was fully oriented to time, place, 
person, and situation, and he was generally alert and 
attentive.  His concentration was significantly impaired, 
however, and his recent and remote memory was also somewhat 
impaired.  His insight and social judgment were both poor.  
The veteran was also afforded diagnostic tests, and these 
suggested the veteran "probably exaggerated his physical and 
emotional symptoms to a great extent."  The veteran was 
diagnosed with post traumatic stress disorder, generalized 
anxiety disorder, and dysthymia.  He was noted to be on 
medication for his psychiatric disability, and this was being 
administered by his private physician.  The examiner also 
questioned the veteran's ability to successfully manage his 
VA benefits, but did not judge him to be incompetent.  

The RO reviewed this evidence, and in a July 1994 rating 
decision, denied the veteran an increased rating for his 
service connected post traumatic stress disorder, at the time 
rated 30 percent disabling.  He then filed a March 1995 
notice of disagreement.  He was sent an October 1995 
statement of the case, and responded with a VA Form 9 that 
same month.  

In July 1995, the veteran was afforded a personal hearing at 
the RO.  He testified he tends to avoid people and is unable 
to tolerate crowds.  For the most part, the veteran stays at 
home.  The veteran's wife also testified, and she described 
his daily life as generally sedentary, without much 
interpersonal interaction.  She knew him prior to his service 
in Vietnam, and his personality had changed since that time.  
He no longer enjoys the hobbies which he used to pursue, such 
as hunting and fishing.  The veteran prefers to be alone.  He 
has also been on a variety of "nerve pills" since his 
separation from service, according to her testimony.  At 
times, he has been violent and physically assaulted her, such 
that she has fled their home.  

A new VA psychiatric examination was afforded the veteran in 
August 1995.  He again reported anxiety, panic attacks, poor 
sleep due to nightmares, social isolation, and flashbacks.  
He also continued to experience suicidal ideation, without 
intent to follow through on those thoughts.  Upon objective 
examination, the veteran was neat and well-groomed.  He was 
cooperative and polite in the interview.  He was fully 
oriented to time, place, person, and situation.  Recent and 
remote memory was intact.  Mood was depressed.  Intelligence 
was average.  He denied hallucinations and delusions.  The 
examiner described him as competent to manage his VA 
benefits.  Post traumatic stress disorder, depression, and 
panic disorder were diagnosed.  

VA outpatient treatment records from 1995 onward have also 
been obtained.  The veteran continued to report primary 
symptoms of insomnia, depression, and anxiety.  He continues 
to take medication for his psychiatric disability as 
prescribed by his private doctor.  Otherwise, the veteran was 
alert, fully oriented, and cooperative.  His speech was 
normal, relevant, and coherent, and no evidence of psychotic 
symptoms was noted.  

The veteran and his wife also testified at a May 1997 
personal hearing before a traveling member of the Board.  
They both stated that the veteran tends to avoid people, 
including his own family, and engages in no hobbies or other 
recreational activities.  The veteran stated that he has not 
worked since 1991, due to an on-the-job back injury which 
prevents further employment.  He also voiced an informal 
claim for service connection for a cardiovascular disability, 
which he asserted to be the result of his post traumatic 
stress disorder.  

The veteran's claim was initially presented to the Board in 
September 1997, at which time it was remanded for additional 
development.  

The veteran's private physician, Dr. L.M.N., M.D., has sent 
several written statements to the RO; the first of these was 
received in May 1997.  These letters state essentially 
similar facts.  Dr. N. reports he has been treating the 
veteran for a variety of disorders, including coronary artery 
disease, since 1987.  His post traumatic stress disorder and 
the symptoms thereof, including anxiety, hostility, and 
sudden outbursts, have a "profound effect" on the veteran's 
heart, such that coronary artery disease has resulted.  The 
doctor's opinion in this regard was based on his longtime 
treatment of the veteran, as well as his review of medical 
studies on the matter.  The veteran has also forwarded to the 
RO copies of several medical journal studies discussing a 
possible nexus between stress and cardiovascular 
disabilities.  

A new VA psychiatric examination was afforded the veteran in 
October 1997.  The examiner reviewed the claims file in 
conjunction with the examination.  At that time, the veteran 
had not been hospitalized due to his psychiatric 
difficulties.  The veteran reported very little daily 
activity; he mostly spends the day watching television.  His 
sleep is poor, due to nightmares, and he did report 
experiencing flashbacks and anxiety.  Objective observation 
revealed the veteran to be clean and well-groomed, with a 
cooperative, but also guarded and defensive, attitude.  He 
was alert and fully oriented, with full cognitive function.  
His speech was fluent and coherent, and thoughts were goal-
directed.  He did admit to suicidal ideation, but without 
intent to act on those thoughts.  No homicidal ideation was 
reported.  Audiovisual hallucinations were denied.  No memory 
deficits were noted.  The examiner described the veteran as 
competent to handle his VA benefits.  Chronic post traumatic 
stress disorder and depression were diagnosed.  A current GAF 
(Global Assessment of Functioning) score of 50, with a high 
of 52 in the past year, was assigned.  This was indicative of 
severe anxiety, according to the examiner.  The culmination 
of his medical problems also prevented the veteran from 
pursuing gainful employment.  

In a November 1997 rating decision, the RO continued the 
prior denials of the veteran's claim for an increased rating 
for his post traumatic stress disorder, which remained at 30 
percent.  He was also denied service connection for a 
cardiovascular disability.  The veteran filed a timely notice 
of disagreement regarding this determination.  

In January 1998, the veteran was hospitalized at a private 
hospital for psychiatric treatment.  He was stabilized on 
medication, and was discharged within a week.  He was again 
hospitalized at a private facility in December 1998 for 
psychiatric treatment.  At discharge he was cooperative and 
verbal.  Affect and mood were appropriate.  He denied any 
suicidal or homicidal ideation.  Insight and judgment were 
fair.  He was discharged with medication and orders to seek 
follow-up outpatient treatment.  

The veteran began treatment with S.B., M.S.W., in May 1998.  
S.B. indicated in an August 1998 letter that the veteran has 
post traumatic stress disorder, panic disorder, and 
depression.  A second letter from S.B. was received at the RO 
in January 1999.  She stated the veteran continues to have 
"difficulties in daily living" as a result of his post 
traumatic stress disorder, and he remains a regular 
participant in outpatient psychiatric treatment.  

In September 1998, the veteran was afforded a VA 
cardiovascular examination.  The examiner reviewed the claims 
file in conjunction with the examination.  The veteran's 
medical history of hypertension and coronary artery disease 
was noted.  He underwent a coronary artery bypass graft in 
1997.  After examining the veteran and reviewing the medical 
evidence of record, the VA doctor noted that emotional stress 
can aggravate myocardial ischemia; however, this is "but one 
of his cardiac risk factors."  The veteran was also 
overweight, had a sedentary lifestyle, and had been diagnosed 
with hypertension and hyperlipidemia.  The relative impact 
and contribution of each of these factors on the 
cardiovascular system was "unknown," according to the 
examiner.  Post traumatic stress disorder "would be, at 
best, a contributing factor" to the development of coronary 
artery disease; it would not, however, be the "lone 
precipitant" of that disease.  

The RO considered this evidence and in a January 1999 rating 
decision, continued the prior denial of service connection 
for a cardiovascular disability.  The claim was then returned 
to the Board


Analysis
I.  Increased rating - Post traumatic stress disorder

The veteran's claim for entitlement to an increased rating 
for his service-connected post traumatic stress disorder is 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  The U. S. Court of Appeals for Veterans Claims 
(Court) has held that if a veteran claims that a service-
connected disability has become worse, then the claim is well 
grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992). 

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by the schedule for 
rating disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (1998).  In order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the complete medical history of the veteran's 
condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(West 1991).  However, where an increase in the level of a 
service-connected disability is at issue, the primary concern 
is the present level of disability.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  In cases in which a reasonable doubt 
arises as to the appropriate degree of disability to be 
assigned, such doubt shall be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (1998).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (1998).  

The provisions of the rating schedule for determining the 
disability evaluations for mental disorders were changed 
effective November 7, 1996.  Where a law or regulation 
changes after a claim has been filed or reopened, but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the veteran will 
apply.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Therefore, in light of Karnas, the veteran is entitled to 
evaluation of his increased rating claim under both the new 
and the old criteria.  The RO afforded the veteran an 
additional VA psychiatric examination in October 1997, and 
reconsidered his claim under all applicable laws and 
regulations in November 1997; thus, a remand for this purpose 
is not necessary at this time.  

Currently, the veteran has a 30 percent rating for his post 
traumatic stress disorder. Post traumatic stress disorder is 
evaluated under the provisions of 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  Under this code, prior to the 
amendments of November 7, 1996, a 70 percent rating was 
assigned when the ability to establish and maintain effective 
or favorable relationships with people is severely impaired 
and the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  A 100 percent rating was 
assigned when there are totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in profound 
retreat from mature behavior; or when the attitudes of all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community; or when 
the veteran is demonstrably unable to obtain or retain 
employment.

As amended effective November 7, 1996, the rating criteria 
provide that a 70 percent rating will be granted for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessive rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting), and; inability to establish and 
maintain effective relationships.  A 100 percent rating shall 
be assigned for total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance or minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (1998).  

As is noted above, the veteran has a variety of medical 
impairments, and only some of these are service connected.  
Nevertheless, the medical evidence establishes severe 
impairment of his social and occupational functioning due to 
his service connected psychiatric disability.  His wife has 
credibly stated that since his return from service, the 
veteran has displayed the following symptoms: anxiety, 
irritability, depressed mood, nightmares, and nervousness, 
for which he has been on a variety of medications.  These 
symptoms have adversely affected his relationship with his 
family.  According to his wife, he would become angry and 
violent toward her and his children, and she had to leave the 
house on occasion.  His behavior placed much stress upon 
their marriage, but his wife understood his experiences 
during the war and stayed with him.  After the most recent VA 
psychiatric examination, performed in October 1997, a VA 
examiner awarded the veteran a GAF (Global Assessment of 
Functioning) score of 50.  The Global Assessment of 
Functioning is a scale reflecting the subject's 
psychological, social, and occupational functioning.  
Carpenter v. Brown, 8 Vet. App. 240 (1995).  A score of 50 is 
indicative of serious symptoms, or serious impairment in 
social, occupational, or school functioning.  American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders, 4th ed., pp. 46-47 (1994).  The VA 
medical examiner attributed the veteran's low GAF score to 
"severe anxiety."  Under the criteria in effect prior to 
November 1996, and in light of 38 C.F.R. §§ 4.3 and 4.7, a 70 
percent rating is warranted for the veteran's severe 
impairment of his ability to maintain favorable relationships 
with people.  

However, a preponderance of the evidence is against an 
increased rating beyond 70 percent for impairment resulting 
solely from the veteran's service connected psychiatric 
disability.  38 C.F.R. § 4.14 (1998).  

Under criteria in effect prior to November 1996, a total (100 
percent) schedular rating is warranted for totally 
incapacitating psychoneurotic symptoms which completely 
impair the veteran's ability to maintain occupational or 
social functioning.  The medical evidence of record 
demonstrates that the veteran does not have complete 
impairment, due to his psychiatric disability, of his ability 
to maintain social and occupational functioning.  The veteran 
has been described at all times as able to carry on a 
coherent and logical conversation.  In June 1994, the 
examiner questioned the veteran's competency, but this 
examiner also noted the veteran was exaggerating his 
symptoms.  According to the two most recent examination 
reports, the veteran is competent.  At no time has he been 
described as psychotic.  He has admitted to previous suicidal 
ideation, but reports no such thoughts or plans, and he has 
been cooperative with VA examiners and health care providers.  
He currently maintains relationships with his immediate 
family, albeit poor.  His recent and remote memory are within 
normal limits.  The veteran has been characterized as alert 
and oriented to time, place, and person on all examination 
reports of record.  He has reported some flashbacks, but 
denied any audiovisual hallucinations.  No other symptoms 
indicative of reality detachment have otherwise been 
reported.  

Likewise, a total schedular disability rating under the 
rating criteria in effect after November 1996 is not 
warranted, as total occupational and social impairment due 
solely to post traumatic stress disorder has not been 
demonstrated.  The symptoms required for a 100 percent 
rating, already enumerated above, are not demonstrated in the 
present case.  As has been discussed in the preceding 
paragraph, the veteran is able to maintain a coherent and 
logical conversation.  He is alert and fully oriented, and 
competent to handle his affairs, according to the August 1995 
and October 1997 VA examination reports.  Although he does 
report some nightmares and flashbacks, no persistent 
delusions or hallucinations have been noted.  He has 
previously entertained suicidal ideas, but currently has no 
such intentions, and he poses no persistent danger to others.  
The June 1994, August 1995, and October 1997 examination 
reports describe him as fully oriented, and without 
significant memory impairments.  Overall, the evidence is 
against a total (100 percent) rating for his post traumatic 
stress disorder.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's post traumatic stress disorder has 
not required excessive periods of hospitalization, and is not 
shown by the evidence to present marked interference with 
potential employment in and of itself.  Admittedly, the 
veteran is unemployed due to disability, but he testified 
that a back injury is the cause of his continuing 
unemployment.  Therefore, the assignment of an extraschedular 
evaluation under 38 C.F.R. § 3.321(b) is not warranted at 
this time.  The veteran has not otherwise submitted evidence 
tending to show that his service-connected psychiatric 
disability is unusual, or causes marked interference with 
employment other than as contemplated within the schedular 
provisions discussed herein.  

In conclusion, the evidence supports the award of an 
increased rating, to 70 percent, for the veteran's service 
connected post traumatic stress disorder.  However, the 
preponderance of the evidence is against a higher (total) 
rating under both the old and new rating criteria; as such, 
an increased rating in excess of 70 percent is denied.  

II.  Service connection - Cardiovascular disability

Service connection will be awarded for any disability 
resulting from a disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304 (1998).  Service connection is also warranted 
for a disability which is proximately due to or the result of 
a service connected disability.  38 C.F.R. § 3.310 (1998).  
In evaluating a claim, the VA must extend the benefit of the 
doubt to any claimant whenever the evidence is in balance 
between the positive and the negative.  38 U.S.C.A. § 5107(b) 
(West 1991).  

In the present case, the veteran seeks service connection for 
coronary artery disease, which he asserts is the result of 
his service connected post traumatic stress disorder.  He has 
presented private medical records which support a current 
diagnosis of coronary artery disease, for which he underwent 
coronary artery bypass surgery in June 1997.  The veteran's 
private physician, Dr. L.M.N., who has treated the veteran on 
a regular basis since 1987, has written several statements to 
the VA indicating it is his professional opinion that the 
veteran's post traumatic stress disorder has had a "profound 
effect" upon the veteran's heart such that coronary artery 
disease has resulted.  He has cited as support medical 
studies suggesting such a nexus, and the veteran has 
submitted to the RO copies of various related medical journal 
articles.  

The RO in turn sent the case to a VA medical examiner for 
evaluation.  She examined the veteran in September 1998 and 
concurred with the current diagnosis of coronary artery 
disease.  She then noted that emotional stress can aggravate 
myocardial ischemia; however, this is "but one of [the 
veteran's] cardiac risk factors."  The veteran is also 
overweight, has a sedentary lifestyle, and has been diagnosed 
with hypertension and hyperlipidemia.  The relative impact 
and contribution of each of these factors on the 
cardiovascular system was "unknown," according to the 
examiner.  Post traumatic stress disorder "would be, at 
best, a contributing factor" to the development of coronary 
artery disease; it would not, however, be the "lone 
precipitant" of that disease.  

In order for service connection to be awarded, the veteran 
must establish that his coronary artery disease is 
proximately due to or the result of his service connected 
post traumatic stress disorder.  38 C.F.R. § 3.310 (1998).  
Several medical opinions from Dr. L.M.N. and a VA medical 
examiner have been offered in that regard.  These opinions 
have concurred that the veteran's post traumatic stress 
disorder played a contributing role in his development of 
coronary artery disease; this is all that is required under 
the law.  38 C.F.R. § 3.310 requires that the service 
connected disability be the proximate cause of the claimed 
secondary disability, but does not require it to be the sole 
and exclusive cause.  The VA has a general duty to read 
statutes and regulations such that "interpretive doubt is . 
. . resolved in the veteran's favor."  Brown v. Gardner, 115 
S.Ct. 552, 555 (1994).  Significantly, no medical opinion of 
record in the present case denies any connection between the 
veteran's post traumatic stress disorder and his coronary 
artery disease; the only question is the magnitude of the 
medical nexus at issue.  While several non-service connected 
disabilities also contributed to the veteran's coronary 
artery disease, the medical evidence is clear that post 
traumatic stress disorder played a role.  In light of 
38 U.S.C.A. § 5107(b), this evidence is sufficient to 
establish post traumatic stress disorder as a proximate cause 
of the veteran's coronary artery disease, and thus service 
connection for this disability is thus warranted.  


ORDER

1.  An increased rating, to 70 percent and no higher, is 
warranted for the veteran's post traumatic stress disorder.  

2.  Service connection is warranted for coronary artery 
disease.  



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals



 

